Exhibit 10.7

HANESBRANDS INC. OMNIBUS INCENTIVE PLAN OF 2006

NON-EMPLOYEE DIRECTOR

RESTRICTED STOCK UNIT GRANT NOTICE AND AGREEMENT

To: [NAME] (referred to as “you” or “Grantee”, in this agreement)

Hanesbrands Inc. (the “Company”) is pleased to confirm that you have been
awarded a Restricted Stock Unit ( “RSU”) Award (this “Award”). This Award is
subject to the terms of this Restricted Stock Unit Grant Notice and Agreement
(this “Agreement”) and is made under the Hanesbrands Inc. Omnibus Incentive Plan
of 2006 (the “Plan”) which is incorporated into this Agreement by reference.

1. Grant of Restricted Stock Units. Subject to the restrictions, limitations,
terms and conditions specified in the Plan, the Participation Guide/Prospectus
for the Hanesbrands Inc. Omnibus Incentive Plan of 2006 (the “Plan Prospectus”),
and this Agreement, the Company hereby awards to you effective [DATE] (the
“Award Date”), [NUMBER] RSUs which are considered Stock Awards under the Plan.
This Award represents your equity retainer for service as a member of the Board
of Directors of Hanesbrands Inc. (the “Board”) in [YEAR].

2. Dividend Equivalents. Subject to the restrictions, limitations and conditions
described in the Plan, dividend equivalents payable on the RSUs into which they
are to be converted will be accrued on behalf of the Grantee at the time that
cash dividends are otherwise paid to owners of Hanesbrands Inc. common stock.
Interest will be credited on accrued dividend equivalent balances and will vest
and will be paid to the Grantee when the RSUs vest.

3. Vesting. The RSUs will vest and become payable, together with a payment in
cash equal to the value of any fractional shares, in shares of common stock on a
one-for-one basis on the first anniversary of the Award Date (the “Vesting
Date”) if you are continuing to serve as a member of the Board on such one-year
anniversary; provided that (i) if your service as a member of the Board is
terminated prior to such one-year anniversary due to your death or total
disability (as defined under the appropriate long-term disability benefit plan),
all unvested RSUs will vest as of the date on which the Company is notified in
writing of your death or the date on which the Company determines that you are
totally disabled, and will become payable, together with a payment in cash equal
to the value of any fractional shares, in shares of common stock as soon as
reasonably practicable thereafter, and (ii) if your service as a member of the
Board is terminated prior to such one-year anniversary for any other reason,
that number of RSUs determined by (A) dividing the number of RSUs granted by
twelve, and (B) multiplying the result by the number of months that have passed
in the calendar year for which the RSUs represent your equity retainer
(including any portion of a month that has passed) as of the date of termination
(the “Pro Rata RSUs”) will vest as of the date of termination, and will become
payable, together with a payment in cash equal to the value of any fractional
shares, in shares of common stock as soon as reasonably practicable thereafter,
and all RSUs other than the Pro Rata RSUs shall be forfeited. The RSUs are not
transferable by you by means of sale, assignment, exchange, pledge, or otherwise
until vested. You are personally responsible for the payment of all taxes
related to vesting of the RSUs.



--------------------------------------------------------------------------------

4. Election to Defer Distribution. If the distribution is subject to U.S. tax
law, an eligible Grantee may elect to defer the distribution of either all or
none of the RSUs granted under this Award. Such election shall be in accordance
with rules established by the Compensation Committee of the Company’s Board of
Directors (“Committee”) and in general must have been received in writing by the
Company no later than the business day prior to the Grant Date. The deferral, if
elected, will result in the transfer of the RSUs into the Company’s deferred
compensation plan Stock Equivalent Account in effect, and applicable to the
Grantee at the time the RSUs would have otherwise been distributed. The
applicable Company deferred compensation plan rules will govern the
administration of this Award beginning on the date the RSUs are credited to the
applicable deferred compensation plan.

5. Adjustments. If the number of outstanding shares of Company common stock is
changed as a result of a stock split or the like without additional
consideration to the Company, the number of RSUs subject to this Award shall be
adjusted to correspond to the change in the outstanding shares of common stock.

6. Rights as a Stockholder. Except as provided in Paragraph 2 above (regarding
dividends), you shall have no rights as a stockholder of the Company in respect
of the RSUs, including the right to vote, until and unless the ownership of
Shares represented by the RSUs has been distributed to you.

7. No Rights to Continued Service. Nothing in this Agreement, the Plan
Prospectus, or the Plan confers on any Grantee any right to continue on the
Board. You further acknowledge that this Award is for future services to the
Company and is not under any circumstances to be considered compensation for
past services.

8. Miscellaneous.

a. Interpretations. Any dispute, disagreement or question which arises under, or
as a result of, or in any way relates to the interpretation, construction or
application of this Agreement, the Plan Prospectus, or the Plan will be
determined and resolved by the Compensation Committee of the Company’s Board of
Directors (“Committee”). Such determination or resolution by the Committee will
be final, binding and conclusive for all purposes.

b. Modification. The Committee may amend or modify this Award in any manner to
the extent that the Committee would have had the authority under the Plan
initially to award such Award, provided that no such amendment or modification
shall impair your rights under this Agreement without your consent. This
Agreement generally may be amended, modified or supplemented only by an
instrument in writing signed by both parties hereto. Notwithstanding anything in
this Agreement, the Plan Prospectus, or the Plan to the contrary, this Award may
be amended by the Company without the consent of the Grantee, including but not
limited to modifications to any of the rights awarded to the Grantee under this
Agreement, at such time and in such manner as the Company may consider necessary
or desirable to reflect changes in law. In addition, the Grantee understands
that the Company may amend, resubmit, alter, change, suspend, cancel, or
discontinue the Plan at any time without limitation.

c. Conformity with the Plan. This Award is intended to conform in all respects
with, and is subject to, all applicable provisions of the Plan. Any capitalized
terms used herein that are otherwise undefined shall have the same meaning
provided in the Plan. Any inconsistencies between this Agreement, the Plan
Prospectus or the Plan shall be resolved in accordance with the terms of the
Plan.

 

2



--------------------------------------------------------------------------------

d. Governing Law. All matters regarding or affecting the relationship of the
Company and its stockholders shall be governed by the General Corporation Law of
the State of Maryland. All other matters arising under this Agreement including
matters of validity, construction and interpretation, shall be governed by the
internal laws of the State of North Carolina, without regard to any state’s
conflict of law principles. You and the Company agree that all claims in respect
of any action or proceeding arising out of or relating to this Agreement shall
be heard or determined in any state or federal court sitting in North Carolina,
and you agree to submit to the jurisdiction of such courts, to bring all such
actions or proceedings in such courts and to waive any defense of inconvenient
forum to such actions or proceedings. A final judgment in any action or
proceeding so brought shall be conclusive and may be enforced in any manner
provided by law.

e. Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of the respective successors and permitted
assigns of the parties hereto whether so expressed or not.

f. Severability. Whenever feasible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement.

9. Plan Documents. The Plan Prospectus is available by contacting Dreama Douglas
at 336.519.4556.

10. Acceptance of Terms and Conditions. By accepting this Award, you agree that
the Award is made at the discretion of the Committee and that acceptance of this
Award is no guarantee that future Awards will be made under the Plan. You agree
to be bound by the terms and conditions herein, the Plan, and any and all
conditions established by the Company in connection with Awards issued under the
Plan, and understand that this Award does not confer any legal or equitable
right (other than those rights constituting the Award itself) against the
Company or any Subsidiary directly or indirectly, or give rise to any cause of
action at law or in equity against the Company.

 

3